AO 91 (Rev. 11/11) Criminal Complaint le kp 5 ,
UNITED STATES DISTRICT COURT ——ceven
for the JUL 2 3 2020

District of Maryland

AT GREENBELT
AK U.S. DISTRICT COURT
United States of America ) sy DISTRICT OF MARYLAND
Vv. )
Case I 20-mj-1787-TJS
Joel Anthony Super, 8S hits
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 10, 2019 in the county of Prince George's in the
Districtof = Maryland ~—_—_s, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1344. Bank Fraud

This criminal complaint is based on these facts:

See Affidavit

[1 Continued on the attached sheet.

 

EY Fi
Complainant's signature

USPIS Jeffrey Starnes/USPS

Printed name and title

Sworn to before me over the telephone and signed by me pursuant to Fed. R. Crim. P. 4.1 and 4(d).

Date: July 20, 2020 at 1:06 p.m. gry
hdve 's signature

City and state: - Greenbelt, Maryland Timothy J. Sullivan, U.S. Magistrate Judge

Printed name and title
